Title: From George Washington to the United States Senate, 2 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York]August 2nd 1790

I nominate the following persons to fill the Offices affixed to their names. viz.

In the Judicial Department.
William Peery, of the State of Delaware, to be one of the Judges in the Territory of the United States south of the River Ohio.
John Stokes to be Judge of the North Carolina District, in place of William R. Davie who has declined his appointment.
In the Revenue Department.
Samuel Russell Gerry to be Collector of the Port of Marblehead in the State of Massachusetts, in place of Richard Harris deceased.
Zachariah Rhodes to be Surveyor of the Port of Patuxet in the State of Rhode Island, in place of John Anthony Aborn who has declined his appointment.
Thomas Arnold to be Surveyor of the Port of East Greenwich in the State of Rhode Island, in place of Job Comstock who has declined his appointment.
In the Consulate Department.
Joshua Johnson, of Maryland, to be Consul of the United States of America for the port of London in the Kingdom of Great Britain, and for such other parts of the said Kingdom as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States in the same Kingdom.
Francisco Sarmento of the Kingdom of Spain to be Vice-Consul of the United States of America for the Island of Teneriffe and for such other of the Canary Islands as shall be nearer to Teneriffe than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
John Street of the Island of Fayal, to be Vice-Counsul of the United States of America, for the said Island of Fayal, and for such other of the Azores or Western Islands as shall be nearer to Fayal than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.
Ebenezer Brush of New York, to be Consul of the United States of America for the port of Surinam and for such other parts of the Colony of Guiana as shall be nearer to the said port than to the residence of any other Consul or Vice-Consul of the United States within the same allegiance.

Go: Washington

